Citation Nr: 0725403	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability claimed as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1945 until 
September 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.

This matter was previously before the Board in November 2006.  
At that time, a remand was ordered to accomplish additional 
development.  Four other claims perfected by the veteran were 
denied at that time, and are no longer for appellate 
consideration.

In July 2007, the veteran submitted medical evidence 
demonstrating a diagnosis of cardiac arrhythmia.  This 
appears to be a new claim, or potentially a request to reopen 
the claim of coronary artery disease, status post 
defibrillator implant, previously denied by the Board in 
November 2006.  Accordingly, the matter is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied a claim of entitlement to service connection for a 
skin disability due to exposure to ionizing radiation.

2.  The evidence added to the record since March 2002, when 
viewed by itself or in the context of the entire record, is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied the veteran's 
claim of entitlement to service connection for a skin 
disability is final.  38 U.S.C.A. §§ 7103(a), 7105 (West 
2002).

2.  The evidence received subsequent to the March 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As the present case involves a request to reopen a previously 
denied claim, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, a November 2006 letter satisfied the 
requirements under Kent.  Moreover, that letter, along with 
correspondence dated in February 2005, March 2005, and April 
2005, informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence. 
The November 2006 letter also instructed the veteran to 
provide any evidence in [his] possession that pertains to his 
claim, as required under 38 C.F.R. § 3.159(b)(1).  
Additionally, the November 2006 letter apprised the veteran 
of the law pertaining to disability ratings and effective 
dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  It is further added that the 
issue was readjudicated by the RO subsequent to the issuance 
of appropriate notice.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, correspondence from the Defense 
Nuclear Agency and the Defense Threat Reduction Agency is 
affiliated with the claims folder.  Internet texts have also 
been submitted.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a skin disability resulting from exposure to ionizing 
radiation.  The Board observes that a rating decision denying 
service connection for skin cancer due to ionizing radiation 
was issued in March 2002.  The veteran did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the veteran's skin claim.  The Board notes 
that, from a reading of the June 2007 supplemental statement 
of the case, it is unclear whether the RO reopened the claim.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Under the regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final March 
2002 rating action included service medical records, as well 
as VA and private treatment reports.  Documents from the 
Defense Nuclear Agency and the Navy were also of record.

The service medical records did not reveal any complaints or 
treatment referable to a skin disability, and physical 
examination showed normal skin and glands.  The post-service 
clinical reports do not document any treatment for a skin 
disability.  An April 1997 treatment report from the Southern 
Clinic reflects the veteran's reported history of squamous 
cell carcinoma.  However, the April 1997 report itself 
involved treatment for a cardiac condition.  Furthermore, no 
other competent evidence of record at the time of the March 
2002 rating decision revealed actual treatment for a skin 
disability or otherwise substantiated a diagnosis of skin 
cancer other than by reported history.  

The evidence from the Defense Nuclear Agency and the Navy 
indicated the veteran's participation in Operation 
Crossroads.  The veteran had stated that he was exposed to 
radiation while on the U. S. S. Burleson, and that the ship 
entered ground zero two hours after the detonation to 
retrieve test animals.

Because there was no evidence of skin cancer or any other 
current skin disability, the veteran's claim was denied in 
March 2002.  It was acknowledged that skin cancer was among 
the diseases serving as a basis for presumptive service 
connection under 38 C.F.R. § 3.311, but the RO noted that 
without documented evidence of such cancer, the presumption 
could not enable a grant of service connection.

Evidence added to the record since the time of the last final 
denial in March 2002 includes additional testimonial evidence 
from the veteran regarding his in-service radiation exposure.  
Correspondence from the Defense Threat Reduction Agency has 
also been submitted.  Such evidence also addresses the 
veteran's radiation exposure.  

Again, the evidence added to the claims folder subsequent to 
the last final rating decision indicates in-service exposure 
to radiation.  However, this fact was established at the time 
of the March 2002 denial.  Therefore, such evidence is 
cumulative and redundant of evidence previously submitted to 
agency decision-makers.  Consequently, this evidence is not 
"new" as contemplated under 38 C.F.R. § 3.156(a).  
Moreover, the recently submitted evidence is also not 
material, because it fails to relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the 
veteran's claim was denied in March 2002 because the 
competent evidence did not show a current any diagnosis of a 
skin disability or radiogenic skin disease as defined under 
38 C.F.R. § 3.311.  Such evidence is still lacking in the 
record.  

In conclusion, the evidence added to the record since the 
time of the last final denial in March 2002 is not new and 
material.  As such, the veteran's request to reopen the 
previously denied skin claim must fail.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been presented, the 
veteran's request to reopen a claim of entitlement to service 
connection for a skin disability due to exposure to ionizing 
radiation is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


